Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Stock of Gaming Partners International Corporation (“GPIC”), and that this Agreement be included as an Exhibit to such joint filing. Each of the undersigned acknowledges that each shall be responsible for the timely filing of any statement (including amendments) on Schedule 13D, and for the completeness and accuracy of the information concerning him or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other persons making such filings, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Each of the undersigned further agrees to act in concert with the common purpose of assessing whether the management and board of directors of GPIC are currently acting in the best interests of its shareholders and to potentially develop and recommend various courses of action for consideration by GPIC’s management and board of directors that the Reporting Persons believe will maximize shareholder values. Enclave Asset Management LLC By: /s/Jeffrey Gerstel January 27, 2012 Jeffrey Gerstel, Managing Partner By: /s/ Jeffrey Gerstel January 27, 2012 Jeffrey Gerstel By: /s/ Jesse R. Gerstel January 27, 2012 Jesse R. Gerstel By: /s/ Eileen Gerstel January 27, 2012 Eileen Gerstel By: /s/ Warren Spivak January 27, 2012 Warren Spivak By: /s/ Lewis Roger Felder January 27, 2012 Lewis Roger Felder MD
